Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Amendments filed on 17 December 2021 has been entered. Claims 1-5 are now pending in the application. Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.

Response to Arguments
Applicant's arguments filed on 17 December 2021 have been fully considered but they are not persuasive.
Applicant argues on Page 4 first paragraph “in claim 1 of this application, the mass removal position is limited to be on the "outer peripheral surface (S2)," but not on a broader "surface on the outer part" as recited in the outstanding rejection.” Further in second paragraph, “Yasuhiro does not teach that the mass removal hole is formed at the mass removal position (i.e., at the outer peripheral surface of the rotor constraint plate). Such a difference between Yasuhiro and the present application means significantly to the skill in the art.” Examiner respectfully submits that para. [0013] of Yasuhiro teaches “[A] plurality of recesses (for example, the fine adjustment recess 26 in the embodiment described later) are formed in the peripheral portion” and further in [0042] that “the plurality of types of end face plates 20 is composed of circular grooves 22 or straight grooves 23, which are recesses formed on the surface of each end face plate 20”. As applicant agrees in first paragraph of Page 4, Yasuhiro teaches in para. [0042] “a broader” limitation of removing mass by drilling holes on a “surface of each of the end plate 20”.  Marriam Webster describes the term “peripheral” as “relating to, involving, or forming a periphery or any outer portion of an end ring or the constraint plate either by drilling circular holes or making linear grooves would improve the balancing performance of a rotor. 

In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies i.e., “since the mass removal position of the application is limited to the outer surface of the rotor constraint plate, the mass-removing processes can be repeatedly performed with the rotor assembly still loaded on the rotating machinery”, Page 5, first paragraph, and “one with ordinary skill can tell the big technical differences raised between the mass-removal process upon the end surface of the disc (Yasuhiro) and that on the outer surface of the rotor constraint plate in the present application”, Page 5, second paragraph, are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

In response to applicant's argument that on Page 5, third paragraph, regarding Caprio reference “these holes (42) are not formed directly to meet the dynamic balance, but are preparations for a possible insertion of additional weigh. Definitely, the holes (42) of Caprio cannot be equated to the mass removal holes of the present application.”, examiner submits that the Caprio teachings of threaded holes 42 to trim balance weights cure the deficiency of a mass removal hole as specified in Non-Final Rejection dated 29 September 2021, paragraph 11. Further, Caprio teaches in [0075] that “trim balance capacity of the space plate 40 is governed by the diameter and depth of the holes 42, and the maximum density of the weights.” in which one of ordinary skill in the art would have thought that removing a calculated amount .


Claim Objections
Claim 1 is objected to because of the following informalities:  
Claim 1, line 4: “each of the two rotor constraint plates having nn outer” should read -- each of the two rotor constraint plates having an outer --
Appropriate correction is required.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Yasuhiro (JP 2017201857).
Regarding claim 1, Yasuhiro teaches,
A method for removing a material of a rotor assembly (step S1 to S7, Figs. 1 and 3) to reach a dynamic balance situation, the rotor assembly including a rotor body (rotor core 14, Fig. 1) extending in an axial direction and two opposing rotor constraint plates (end face plate 2 and 20, Fig. 1) disposed at opposing ends of the rotor body, each of the two rotor constraint plates (see Fig. 3, though only one plate 20 is shown, it is obvious to add another plate on opposing end as needed) having an outer peripheral surface, the method being applied through a dynamic-balance investigating means (balance state of the temporarily assembled rotor 100 is measured by a balance measurement device {not shown}, para. [0033]) when the rotor assembly is yet to reach a dynamic balance situation and comprising the steps of: 
(a) applying the dynamic-balance investigating means to calculate a mass removal angle and a removal mass corresponding to the mass removal angle for a mass-removing process that is performed at one of the two rotor constraint plates in order to have the rotor assembly to reach the dynamic balance situation (in the balance measurement step (S2), the balance state of the temporarily assembled rotor 100 is measured by a balance measurement device {not shown}, para. [0033]); 

(c) applying a mass-removing tool to make a mass removal hole having the drilling depth at the mass removal position (see circular grooves 22, adjustment recess, 26 and thin straight groove 23, Figs. 3(a) to 3(c), and para. [0028]).

Yasuhiro teaches in [0028] either a straight groove 23 extending in the radial direction is formed at a predetermined position, and the width, depth, or number of the straight grooves 23 is formed depending on the balancing situation or as in [0027], circular grooves 22 with recess 26 to balance the unbalanced state of a rotor, in which one of ordinary skill in the art would have thought of using holes on the outer peripheral surface of the end plate for balancing a rotor. Therefore, in view of the teachings of Yahuhiro, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the constraint plate by adding mass removal hole that enables a method for correcting the balance of a rotor of a rotating electric machine.  

Regarding claim 4, Yasuhiro further teaches,
further including a step (d) of applying the dynamic-balance investigating means to determine whether or not the rotor assembly has reached the dynamic balance situation (balance is corrected so that the unbalanced state is within the permissible range, step S6, see para. [0035-0036]), and then repeating the step (a) if the rotor assembly still has not reached the dynamic balance situation (the balance is manually corrected, see para. [0036], and a plurality of types of .

Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Yasuhiro in view of Caprio (US 20060273683).
Regarding claims 1 and 4, if applicant disagrees the Yasuhiro modification of circular grooves substantially identical to the structure of a mass removal hole, alternatively, claims 1 and 4 are rejected over Yasuhiro in view of Caprio. Caprio teaches a spacer plate 40, Fig. 2G, equipped with radial threaded holes 42 to trim the balance weights in which, it would have been obvious to a person of ordinary skill in the art, to modify the method of Yasuhiro to include a mass removal hole 42 on the peripheral surface of the end plate so that it enables balancing of a motor by removing a desired mass.

Regarding claims 2-3, Yasuhiro is silent on mass removal hole in radial direction perpendicular to the axial direction or drilling depth is less than the constraint-plate radius. However, Caprio teaches, high strength induction machine, rotor, rotor cage end ring and a spacer plate which serves as an integral balance ring, in which,
[Claim 2] wherein the step (c) further includes a step (c1) of applying the mass-removing tool to drill the mass removal hole in a radial direction perpendicular to the axial direction (see radial threaded holes 42, Fig. 2H, para. [0075]).

[Claim 3] wherein the rotor constraint plate has a constraint-plate radius (see spacer plate 40, Fig. 2H, para. [0075]), and the drilling depth is less than the constraint-plate radius (radial threaded holes 42, Fig. 2H, para. [0075]). 

Therefore, in view of the teachings of Caprio, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the method of Yasuhiro to include a mass removal hole on the end plate so that the drilling depth is less than the plate radius that enables to correct rotor imbalance within a desired range. 

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Yasuhiro in view of Tanaka (US 20150229181).
Regarding claim 5, Yasuhiro fails to teach a drilling device. However, Tanaka teaches an electrical machine having a pair of grooved recesses, a casted balance correction recess on the shoulder of the pawl-like magnetic pole in which,
wherein the mass-removing tool is one of an electric driller and a drilling device (50, Fig. 6, para. [0004] and [0034]).
Therefore, in view of the teachings of Tanaka, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the method of Yasuhiro to include an electrical driller and a drilling device as a mass removing tool so that it can partially remove materials from the plate for balance correction. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE K ABRAHAM whose telephone number is (571)270-1087. The examiner can normally be reached Monday-Friday 8:30-4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PETER VO can be reached on (571) 272-4690. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 



/JOSE K ABRAHAM/Examiner, Art Unit 3729                                                                                                                                                                                                        
/PETER DUNGBA VO/Supervisory Patent Examiner of Art Unit 3729